                  Case 1:17-cr-00548-PAC Document 502 Filed 09/10/21 Page 1 of 3

SABRINA P. SHROFF                                                                                    80 BROAD STREET
  ATTORNEY AT LAW                                                                          NEW YORK, NEW YORK 10007
                                                                                            TELEPHONE: (646) 763-1490


                                                            September 10, 2021

     Via ECF
     Honorable Paul A. Crotty
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:        United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

     Dear Judge Crotty,

     We write in response to the government’s letter dated August 31, 2021 and ask the Court to
     consider adopting the following protocol, which will allow Mr. Schulte, a pro se defendant, to
     function as counsel in his case.

     Telephone Calls:

            1. The government and Mr. Schulte are to have a telephone call twice a month to meet and
               confer about discovery and other issues, prior to involving the Court. The call will take
               place on Tuesdays at 11:00 a.m. or at any other time convenient for the government, but
               at a set time when Mr. Schulte is at the SCIF.

            2. Present on the call will be a member of the government’s trial team. The government may
               have whomever it wishes on the telephone line, but it shall not require Mr. Schulte to
               give advance notice of the call to the government.

            3. Whoever is present in the SCIF with Mr. Schulte will place the call to the government,
               but Mr. Schulte will not be required to have a “lawyer” present during the call as he is the
               lawyer on the case. Setting up a twice a month telephone call between the parties will
               eliminate the need for protracted pre-scheduling email exchanges and telephone calls.

            4. Should the government or the CISO object to telephone call being placed from the SCIF,
               the government and BOP should arrange for the call to take place from the MCC or the
               MDC should Mr. Schulte be moved as a result of MCC’s looming shutdown. 1

     Mail:

            5. Should Mr. Schulte have a non-classified letter missive/mail for the government he may,
               before he enters the SCIF, leave it in the box that sits outside of the SCIF. Throughout the
               last five years (i.e., the pendency of this case), counsel for both sides have used this
               method to leave mail/non-classified discovery for each other. CISO Hartenstine has

     1
         CISO Hartenstine has been provided with a copy of these protocols and has to date not voiced any objections.
          Case 1:17-cr-00548-PAC Document 502 Filed 09/10/21 Page 2 of 3

Honorable Paul A. Crotty                                                        September 10, 2021
Judge, Southern District of New York                                            Page 2



        informed us that a document becomes “presumptively classified” once it enters the SCIF,
        and to avoid classification review, Mr. Schulte’s letters to the government must not enter
        but must be left outside the SCIF.

    6. The government – whose paralegals, clerks and other personnel go back and forth from 1
       St. Andrews Plaza to 500 Pearl Street -- may pick up the un-classified mail between SCIF
       hours which are 10:00 a.m. and 2:30 p.m., at which time Mr. Schulte leaves the SCIF.

    7. If the government is unable to retrieve its un-classified mail between 10:00 a.m. and 2:30
       p.m., the FBI agent who sits outside the SCIF can deliver it to the government or a
       member of the defense team can leave it at the government’s fifth floor offices at 500
       Pearl Street. Service at this location would be proper under any scenario and the
       government may make its own arrangements with its staff.

    8. The government may drop off non-classified mail for Mr. Schulte in the same box that
       sits outside of the SCIF on any day of the week that Mr. Schulte is scheduled to be there.

    9. To the extent the government has any classified disclosures it wishes to make, it can do
       so by knocking on the SCIF door and giving the classified disclosures to whoever is in
       the SCIF with Mr. Schulte on that given day. 2 Alternatively, the government may provide
       notice and the defense will make arrangement to retrieve it from the government.

    10. Should Mr. Schulte have any classified disclosures he wishes to make, he will inform
        standby counsel. Standby counsel will then notify the CISO and government counsel.
        Cleared standby counsel will then deliver the classified disclosures to cleared counsel for
        the government or make arrangements to have the classified disclosure picked up from a
        SCIF or a cleared member of the defense team.

Classification Review:

    11. Standby counsel will seek clarification on classification maters from the CISO. The CISO
        shall provide to the CIA questions regarding classification in a timely manner. The CIA
        will have 14 days to respond to Mr. Schulte’s questions on whether a fact is or is not
        classified. This was the time frame the Court previously set for classification review.

Classified Filings:

    12. Stand by counsel will undertake service and filing obligations for all classified filings in
        this case.


2
  Standby counsel has contracted with a cleared paralegal who has agreed to be present with Mr. Schulte at the SCIF
twice a week. The paralegal is not employed by any of the lawyers who are stand by counsel and he has no office
from which he is able to scan and email letters to the government.
         Case 1:17-cr-00548-PAC Document 502 Filed 09/10/21 Page 3 of 3

Honorable Paul A. Crotty                                          September 10, 2021
Judge, Southern District of New York                              Page 3




This letter formalizes what prior government counsel and defense counsel used (other than the
weekly phone calls) and it worked well. We hope that it works well now.


                                    Respectfully submitted,
                                    /s/

                                    Deborah A. Colson, Sabrina P. Shroff
                                    Standby Counsel for Joshua A. Schulte

cc: Joshua A. Schulte
    Government Counsel
